Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

This communication is a Non-Final office action in response amendment filed on 9/1/21. 
Claims 1-22 have been previously cancelled.
Claims 23-51 are currently pending and have been considered below.

	Continued Examination under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/1/21 has been entered.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 23-51 are rejected under 35 U.S.C 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
In the instant case, Claims 23-42, 43 are directed to a system and Claims 44-47, 48, 49-51 are directed to a method. Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea. Under Step 2A prong 1, Independent Claims employment suitability analysis including the steps of:
receiving applicant background information comprising: skills, identification information, and experience; identifying reference data elements from received background information; ranking an estimated confirmation time; selecting a minimum group of identified reference data; analyzing the received skills and experience information to perform a first test of suitability for the applicant; transmitting background check requests based on the identification information if the applicant receives a passing score on the first test of suitability; receiving background check results for the applicant; analyzing the background check results to perform a second test of suitability for the applicant; and presenting to the applicant an interview scheduling screen if the applicant receives a passing score on the second test suitability.

These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation of certain methods of organizing human activity (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) but for the recitation of generic computer components. That is, other than reciting “a processor, a memory, a network interface, presenting a user interface; receiving from the computing device via the network interface, employment service controller module comprising program code,” nothing in the claim element precludes the step from practically being performed by user. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). Accordingly, the claims recites an abstract idea.

a processor, a memory, and a network interface, presenting a user interface; receiving from the computing device via the network interface, employment service controller module comprising program code to perform the receiving and sending/transmitting steps. The a processor, a memory, a network interface, presenting a user interface; receiving from the computing device via the network interface, employment service controller module comprising program code in steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving and sending vendor and consumer information (specification [0054]-[0056], [0086] The employment service controller module 735 is stored program code that is executed by the CPU.) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Claim limitations add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f); Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g); Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. a) The limitations of a processor merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). The claim is directed to an abstract idea. When considered in combination, the claims do not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the  The dependent claims are merely reciting further embellishment of the abstract idea and do not amount to anything that is significantly more than the abstract idea itself. Claims 24-42, 45-47, 51-52 recite generic interactions with an internet portal, e.g., analyzing speed and accuracy (claim 24); receiving an interview schedule time (claim 26); received background information includes reference details(claim 27). Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor, a memory, a network interface, presenting a user interface; receiving from the computing device via the network interface, employment service controller module comprising program code to perform the sending/transmitting and receiving steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the independent claims are recitation of generic computer structure (i.e. a processor to execute instructions to perform the method), which serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry, and do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation. For Step 2B, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well‐understood, routine and conventional. For example, the courts have recognized the following computer functions to be well‐understood, routine, and conventional functions receiving, processing, and storing data; electronically scanning or extracting data from a physical document; electronic recordkeeping; automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data. The limitations of receiving applicant information, transmitting data/request are well-known, routine and conventional practices that require no more than a generic computer to perform generic computer functions. Generic processors/computing systems routinely provide data access by displaying the data. These are well-known, routine and conventional practices that require no more than a generic computer to perform generic computer functions. (Please refer to July 2015 Update: Subject Matter Eligibility; page 7 for a listing of computer functions found by the courts to be well-understood, routine and conventional. (See Alice Corp., 134 S. Ct. at 2360; See Ultramercial, 772 F.3d at 716-17; buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); Cyberfone Systems, LLC v. CNN Interactive Group, Inc., 558 Fed. Appx. 988, 993 (Fed. Cir. 2014).). The processor system in the instant application merely receives, processes and stores data. Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Id. at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). Further, "the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention." Id. at 2358. None of the hardware offers a meaningful limitation beyond generally linking the system to a particular technological environment, that is, implementation via computers.
Furthermore, claims 23-51 have been fully analyzed to determine whether there are additional limitations recited that amount to significantly more than the abstract idea. The claims recite additional limitations of "a computer system including a processor, a memory connected to the and in communication with the processor, a network interface is configured to provide network access to the processor, presenting a user interface (claims 23, 43, 44); opening a communication channel (claim 44,48)". However, the additional limitations are simply generic computer (i.e. processor, application server, network) functionality, claimed to perform the basic computer functions of: obtaining data, processing data, and transmitting data – through the program that enables the steps of the claimed invention (Specification [0057] The employment service controller 701 may be based on common computer systems that may comprise, but are not limited to, components such as: a computer systemization 702 connected to memory 729., [0059]-[0060], [0066] network interface, [0072] memory). The dependent claims are merely reciting further embellishment of the abstract idea and do not amount to anything that is significantly more than the abstract idea itself. Claims 24-42, 45-47, 51-52 recite generic interactions with an internet portal, e.g., analyzing speed and accuracy (claim 24); receiving an interview schedule time (claim 26); received background information includes reference details(claim 27). As noted above, steps of receiving, storing, and processing data, or receiving or transmitting data over a network, e.g., using the Internet, are steps held by courts to be functions that are well-understood, routine, or conventional when claimed generically as they are in these claims. Claims 23,43 recite specific ways of a passing score for first test of suitability and second test of suitability These claims are further embellishments on the abstract idea of the mathematical relationships and formulas used to calculate the personality assessment score.
Under Step 2B, with respect to the processors and computer-readable media storing executable modules, these limitations are described in Applicant’s own specification as generic and conventional elements. See [0054] A common form of processor is referred to as a microprocessor.  A computer operating system, which, typically, is software executed by CPU on a computer, enables and facilitates users to access and operate computer information technology and resources. [0060] should deployment requirements dictate greater portability, tablets, smart phones or Personal Digital Assistants (PDAs) may be employed. [0084] Web browsers and like information access tools may be integrated into smart phones, tablets, PDAs, cellular telephones, and/or other mobile devices. [0057, 0059, 0061]  and [0071-0072] stating memory may be any storage memory, storage device, and/or storage medium that can be used to store and maintain information for access by a computing device. Furthermore, the use of such generic computers to receive or transmit data over a network has been 
Furthermore, these steps/components are not explicitly recited and therefore must be construed at the highest level of generality and are well-understood, routine and conventional limitations that amount to mere instructions to implement the abstract idea on a computer. Therefore, the claimed invention does not demonstrate a technologically rooted solution to a computer-centric problem or recite an improvement to another technology or technical field, an improvement to the function of any computer itself, applying the exception with, or by use of, a particular machine, effect a transformation or reduction of a particular article to a different state or thing, add a specific limitation other than what is well-understood, routine and conventional in the field, add unconventional steps that confine the claim to a particular useful application, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment such as computing. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, including the limitations of the dependent claims, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. See Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) discussing a web browser’s back and forward button functionality; and also see MPEP 2106.05(d) discussing elements that the courts have recognized as well-understood, routine and conventional activities in particular fields. Therefore, the claims are rejected under 35 U.S.C. § 101 as being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. See Supreme Court Decision in Alice Corp. Pty. Ltd. v. CLS Bank Inti, 573 U.S. _, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014) as well as MPEP 2106 for further analysis and explanation. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. Further, claims to a system and computer-readable storage medium are held ineligible for the same reason, e.g., the generically-recited computers add nothing of substance to the underlying abstract idea. Thus, none of the dependent claims recite an improvement to a technology or technical field or a computer itself; rather, the dependent claims are merely further reciting 
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)).

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AVAuto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));

ii.    Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp's claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");

iii.    Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);



v.    Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and

vi.    A web browser' s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015).

12. It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappats rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court' s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int' l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014) (See MPEP 2106.05(b)).
Alice Corporation Pty. Ltd. v. CLS Bank International, et al.)


Response to Arguments
Applicant's arguments filed 9/1/21 have been fully considered but they are not persuasive. 
Regarding 101 rejections, applicant presents the following arguments
1. The Subject Claims Do Not Fall Into The Revised Groupings Of Abstract Ideas (2019 Guidelines: Step 2A).
2. The Subject Claims Are Not “Directed To” An Abstract Idea (2019 Guidelines: Step 2A). Applicant states claims are similar Motio Inc. V BSP software .
Examiner has considered all arguments and respectfully disagrees. 
1. 35U.S.C 101 rejection has been updated per 2019PEG guidelines. The claim limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation of certain methods of organizing human activity but for the recitation of generic computer components. That is, other than reciting “a processor, a memory, a network interface, presenting a user interface; receiving from the computing device via the network interface,” nothing in the claim element precludes the step from practically being performed by user. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas
2. In regards to Motio Inc Vs. BSP decision, courts states the '678 Patent does not claim version control generally, but rather a specific method, using an “automated agent” distinct from a business intelligence system to improve the functionality of a business intelligence system. Therefore, the claims describe a particular method of providing one type of version control that does not preempt every application of the idea of maintaining versions of electronic documents or  As the Federal Circuit has noted, “[d]istinguishing between claims that recite a patent-eligible invention and claims that add too little to a patent-ineligible abstract concept can be difficult, as the line separating the two is not always clear.” DDR Holdings , 773 F.3d at 1255. While the broad concept of maintaining versions of electronic documents is not in and of itself patentable, the claims of the '678 Patent describe a non-conventional method, by providing an “automated agent” distinct from a business intelligence system to provide a type of version control. This meaningfully limits the abstract idea of maintaining versions of electronic documents. Here, at the very least, the '678 Patent discloses a particular solution for  the problem of providing a particular form of version control to a business intelligence system that does not provide native, automatic version control. Accordingly, the Defendants failed to show that the claims of the '678 Patent are ineligible for patent protection. However, current claims do not recite any improvement to technology or computer functioning. Current claims are directed to a user interacting with computer for employment suitability.
Therefore, viewing the instant claim limitations individually and in combination does not amount to significantly more than the abstract idea. Furthermore, claims 23-51 have been fully analyzed to determine whether there are additional limitations recited that amount to significantly more than the abstract idea. The claims recite additional limitations of "a computer system including a processor, a memory connected to the and in communication with the processor, a network interface is configured to provide network access to the processor, presenting a user interface (claims 23, 43, 44); opening a communication channel (claim 44,48)". However, the additional limitations are simply generic computer (i.e. processor, application server, network) functionality, claimed to perform the basic computer functions of: obtaining data, processing data, and transmitting data – through the program that enables the steps of the claimed invention (Specification [0057] The employment service controller 701 may be based on common computer systems that may comprise, but are not limited to, components such as: a computer systemization 702 connected to memory 729., [0059]-[0060], [0066] network interface, [0072] memory). For example, merely recording, communicating, and displaying information represents little more than extra- solution activity and does not serve to provide “significantly more” than the 
The instant claims do not require new techniques for gathering and analyzing information. The claims’ invocation of computers, networks, and displays does not transform the claimed subject matter into patent-eligible applications. The claims at issue do not require any nonconventional computer, network, or display components, or even a non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed information collection, analysis, and display functions on a set of generic computer components and display devices. Unlike Motion, the focus of the claims is not on such an improvement in computers as tools, but on the abstract ideas that use computers as tools.




Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGEETA BAHL whose telephone number is (571)270-7779.  The examiner can normally be reached on 7:30 - 4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANGEETA BAHL/Primary Examiner, Art Unit 3629